 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    OCWEN LOAN SERVICING, LLC,                               Case No. 2:17-cv-02437-JCM-PAL
 8                                           Plaintiff,                     ORDER
              v.
 9
      NEVADA    RANCH       TWILIGHT
10    HOMEOWNERS ASSOCIATION, et al.,
11                                        Defendants.
12          This matter is before the court on the parties’ Notice of Settlement (ECF No. 55) filed April
13   3, 2019, and Joint Status Report (ECF No. 58) filed May 10, 2019.
14          On April 3, 2019, the parties filed a Notice of Settlement (ECF No. 55) advising the court
15   that plaintiff and remaining defendant Nevada Ranch Master Homeowners Association had settled,
16   and that a stipulation to dismiss with prejudice would be filed within 30 days, or by May 3, 2019.
17          On May 10, 2019, the parties field a Joint Status Report (ECF No. 58) advising the court
18   that a settlement agreement had been drafted and was waiting final approval and execution by the
19   parties, and requested an additional 30 days, or until June 10, 2019, to complete the settlement and
20   file a stipulation to dismiss with prejudice. To date a stipulation to dismiss with prejudice has not
21   been filed, and the parties have not requested an extension of time to do so. Accordingly,
22          IT IS ORDERED that the parties shall, no later than July 5, 2019, either filed their
23   stipulation to dismiss with prejudice, or their joint pretrial order as required by LR 26-1(e)(5).
24          DATED this 20th day of June, 2019.
25
                                                              BRENDA WEKSLER
26                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
